ITEMID: 001-72636
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF DEVRİM TURAN v. TURKEY
IMPORTANCE: 2
CONCLUSION: No violation of Art. 3;Violation of Art. 13;Remainder inadmissible (other aspect of the Art. 3 complaint);Non-pecuniary damage - financial award;Costs and expenses award - Convention proceedings
JUDGES: David Thór Björgvinsson
TEXT: 4. The applicant was born in 1979 and is currently detained in the Ankara Prison
5. On 23 May 1999 at about 3 p.m. the applicant, who was working for a newspaper called Kurtuluş, was taken into police custody in the district of Almus in the province of Tokat by police officers on suspicion of membership of an illegal organisation, namely the DHKP/C (Revolutionary People’s Liberation Party-Front). At about 5 p.m. she was taken to the Almus State Hospital, where a medical report was issued. In the report, the presence of a 0.5 x 1 cm. abrasion under the right eye was noted. It was stated that this abrasion had probably been caused as a result of an irritation. The medical report further indicated that there were no signs of ill-treatment on her body.
6. On the same day, the applicant was transferred to the province of Tokat to be interrogated by the Anti-Terrorism Branch of the Tokat Security Directorate. Before being taken to the Security Directorate Building, at about 7.45 p.m. the applicant was sent to the Tokat State Hospital for a medical examination. The medical report indicated the presence of a hyperaemia under the right eye and an abrasion on the right side of the nose. Thereafter at about 8.10 p.m. the applicant was taken to the Tokat Maternal Hospital for a gynaecological examination with a request to establish her virginity status. As she did not give her consent, the applicant did not undergo a gynaecological examination. At 9 p.m. the applicant was taken once again to the Tokat State Hospital, this time for a rectal examination. As the applicant refused to be examined, no rectal examination was performed.
7. On 30 May 1999 before being released from custody, the applicant was taken to the Tokat Maternal Hospital for a gynaecological and rectal examination. As she did not give her consent, the doctors did not perform the examinations. Subsequently, she was taken to the Tokat State Hospital, where she was examined by a doctor. According to the doctor’s report, no signs of ill-treatment were observed on the applicant’s body.
8. On 30 May 1999 the applicant was brought before the Tokat public prosecutor. Before the public prosecutor, she denied the allegations against her and maintained that her police statement, dated 29 May 1999, had been taken under duress. She stated that she had been hosed with cold water, subjected to electric shocks and Palestinian hanging.
9. The same day the applicant was further brought before the investigating judge at the Tokat Magistrate’s Court where she repeated her statement taken by the prosecutor. The investigating judge decided to place her in detention on remand on account of the evidence in the file and the nature of the offences against her.
10. On 31 May 1999 the Tokat public prosecutor declined jurisdiction and transferred the case to the public prosecutor at the Ankara State Security Court.
11. In an indictment dated 15 June 1999, the Ankara State Security Court Public Prosecutor initiated criminal proceedings against the applicant and accused her of being a member of an illegal organisation.
12. On 12 August 1999 the applicant sent a letter to the court and retracted her statement made to the police, alleging that it was taken under duress. In this letter, she explained in detail the various forms of ill-treatments she had been allegedly subjected to in custody. In particular, she maintained that during her police custody she had been stripped naked, threatened with rape, beaten, hosed with cold water, subjected to electric shocks and hung from her arms.
13. On 11 July 2000 the Ankara State Security Court found that the applicant had been continuously working for the said illegal organisation. It therefore found the applicant guilty as charged under Article 168 of the Criminal Code and sentenced her to twelve years six months’ imprisonment.
14. On 4 April 2001 the applicant submitted her appeal petition to the Court of Cassation. While challenging the decision of the first-instance court, she particularly referred to her ill-treatment under custody. She also stated that she had been taken to the hospital on two occasions during her police custody to undergo a gynaecological examination. She alleged that this treatment constituted degrading treatment.
15. On 25 April 2001 the Court of Cassation, upholding the Ankara State Security Court’s reasoning and assessment of evidence, rejected the applicant’s appeal.
VIOLATED_ARTICLES: 13
NON_VIOLATED_ARTICLES: 3
